Citation Nr: 1008906	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from November 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

This case was previously before the Board in October 2007.  
The Board's October 2007 decision denied service connection 
for residuals of pneumonia; that issue is no longer on 
appeal.  In addition, the Board remanded the current issue 
for further development of the record.  That development was 
completed.  However, in light of medical evidence that was 
obtained pursuant to the remand and due to complex issues 
involved in this case, the Board found that an additional 
medical opinion was needed from an independent medical 
expert.  That opinion was requested, and was received in 
December 2009.  The Veteran and his representative were 
provided with a copy of that opinion, and the representative 
has submitted additional argument on the Veteran's behalf.  


FINDINGS OF FACT

1.  It is not shown by clear and unmistakable evidence that 
the Veteran had a psychiatric disorder prior to entry onto 
active duty that increased in disability during service.  He 
is presumed to have been in sound condition at service entry.  

2.  The greater weight of the evidence shows that the Veteran 
does not have any residuals of head trauma during service.  




CONCLUSION OF LAW

The criteria are not met for service connection for residuals 
of head trauma.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and to assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2003 RO letter to the Veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His private 
and VA treatment records through May 2004 have been obtained, 
and he was provided VA compensation examinations, 
including to obtain a nexus opinion regarding head trauma 
residuals.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So, the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in June 
2003 - after sending the Veteran a VCAA letter in April 
2003.  Consequently, there was no error in the timing of the 
VCAA notice.  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The appellant was provided 
Dingess notice in a March 2006 letter from the RO, prior to 
the April 2009 supplemental statement of the case, when the 
RO last considered the Veteran's claim.  Therefore, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal.  

II.  Law and regulations 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  



III.  Analysis

The Veteran has advanced two theories of service connection.  
First, he asserts that his treatment for a high fever during 
service caused the psychiatric symptomatology that he 
displayed after his separation from service.  Second, he 
contends that he sustained trauma to his head during a riot 
at a military base in 1967 and that that trauma resulted in 
the bipolar disorder and organic brain syndrome with which he 
was diagnosed in 1997, and his later-diagnosed 
schizoaffective disorder.  

The Veteran's service treatment records, including the 
reports of his induction examination in October 1965 and his 
separation examination in September 1967, are silent for any 
psychiatric complaints, clinical findings, or diagnosis.  In 
addition, the service records do not contain any mention of 
head trauma or residuals of any head trauma.  The records do 
show that the Veteran was hospitalized for several days in 
September and October 1966 for observation, at which time he 
was noted to have a fever of 103.8 degrees.  He was 
discharged from the hospital with a diagnosis of an upper 
respiratory infection and his condition was noted to be 
"improved."  The records, including the Veteran's 
separation examination report, do not reflect any residuals 
of that illness.  The Veteran's service personnel records 
show that he received three Article 15's (for disobeying 
orders and being disrespectful) between March 1967 and May 
1967 and one special court-martial for being absent without 
leave in September 1967.  He was given an honorable 
discharge.  

In support of the Veteran's contention that he sustained a 
head injury in service, he submitted a lay statement from an 
individual who stated that he was at Ft. Hood in late summer 
1967 and witnessed a riot by a "huge crowd of troops."  He 
indicated that he did not see the Veteran get injured.  The 
Veteran also submitted an Internet article that described a 
riot at Ft. Hood in October 1967 by soldiers who were 
scheduled to go to Vietnam; the article does not mention the 
Veteran.  

Also of record is a December 2007 statement by the Veteran's 
mother, stating that the Veteran had had mental problems 
since his return from service.  He had had sheltered care all 
his life.  She indicated that he did not go for treatment for 
so long after service because he was afraid of being 
hospitalized like his father, who was in a VA hospital with 
schizophrenia for 32 years.  

VA clinic records show that the Veteran has received 
psychiatric treatment since 1997, with various diagnoses, 
including organic affective disorder, alcohol dependence, 
personality disorder, bipolar disorder, schizoaffective 
disorder, schizophrenia, and dependent personality.  

A VA psychiatrist wrote in January 2004 that the Veteran had 
a long history of mental illness which began as emotional and 
sleep disturbances after his hospitalization during service.  

A brain scan in March 2002 reportedly showed findings that 
suggested the presence of post-traumatic changes to the right 
parietal region.  

The Veteran underwent a VA neurological compensation 
examination in September 2008.  The examiner noted the 
Veteran's complaints of lack of concentration and poor short 
term memory.  He denied any problem with "old" memory, as 
well as any other associated neurological symptoms.  The only 
reported abnormal clinical findings were that the Veteran was 
slow in spelling "table" backwards and his recall was only 
1 of 3 at one minute and five minutes.  The examiner stated 
that it was likely that the Veteran had minimal cognitive 
problems, mainly involving short term memory.  He did not 
speculate as to the etiology of that deficit.  

In August 2008 a VA psychologist evaluated the Veteran.  The 
examiner indicated that the claims file was not available for 
review, although VA clinic records dated from 1997 were 
reviewed; however, the examiner provided an addendum in 
March 2009, stating that the evaluation was made after review 
of the claims file.  The examiner indicated that the Veteran 
received counseling and medication and was diagnosed with a 
personality disorder at age 15, apparently on the Veteran's 
own report.  The Veteran indicated that he told the induction 
examiner of his past emotional problems.  He also reported 
that he was knocked unconscious after being hit in the head 
with a hammer during a riot during service, although he 
sustained no wounds.  The examiner noted the Veteran's report 
that he had had poor sleep since his separation from service, 
averaging two to three hours per night, with terrifying 
nightmares.  The Veteran admitted passive suicidal ideation, 
and showed emotional lability.  Noting the Veteran's current 
complaints and clinical findings, the examiner diagnosed 
schizoaffective disorder and alcohol dependence, in 
remission.  The examiner concluded that it was less than 
likely that the Veteran's mental illness began during 
service, because of the strong family history of mental 
illness and the Veteran's having received psychiatric 
treatment as an adolescent.  The examiner stated that it was 
his opinion that the head injury and fever during service 
aggravated his pre-existing mental illness.  

As noted above, in December 2009, the Board obtained an 
opinion from an independent medical expert (IME) in this 
case.  The physician reviewed the claims file and discussed 
all of the medical evidence in detail, including the reports 
of the two VA examiners in 2008.  He provided detailed 
answers to the three questions that were posed to him by the 
Board.  The IME's opinions will be discussed more fully 
below.  

First, as noted by the August 2008 VA psychologist, as well 
as the December 2009 IME, the Veteran has reported to VA 
examiners since 1997 that he received counseling and 
medication as an adolescent and was diagnosed with a 
personality disorder at age 15.  Both examiners appear to 
have accepted as fact the Veteran's reported pre-service 
psychiatric history.  Further, both examiners accepted the 
Veteran's report of a family history of psychiatric 
disorders.  However, the claims file does not contain any 
medical documentation of the Veteran's pre-service 
psychiatric treatment or diagnosis, or any other evidence 
corroborating his reported history or family history.  

As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  The Board finds that the Veteran's 
uncorroborated, self-reported pre-service medical history, is 
an inadequate basis upon which to conclude that he had a 
psychiatric condition that preexisted service.  See Paulson 
v. Brown, 7 Vet. App. 466 (1995).  

Nevertheless, accepting for purposes of this discussion that 
the Veteran had a psychiatric disorder prior to his entrance 
onto active duty, the presumption of soundness at service 
entry may be rebutted only if clear and unmistakable evidence 
shows not only that the disorder existed prior to service, 
but also that it was aggravated by service.  

The Board observes that a preexisting injury or disease will 
be presumed to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence (obvious or manifest) that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  However, temporary flare-ups of a 
disorder do not constitute aggravation if there is no 
increase in the underlying disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-7 (1991).  

In this case, however, there is no mention of any psychiatric 
symptomatology in the service treatment records.  Further, 
the post-service treatment records do not reflect any 
psychiatric symptoms, abnormal clinical findings, or 
diagnosis for more than 20 years after the Veteran's 
separation from service, when he was diagnosed with alcohol 
dependence.  

The Veteran has pointed to his three article 15's and court-
martial as showing unusual behavior as evidence of 
psychiatric symptoms.  The Board notes that all four 
administrative actions occurred before the Veteran's claimed 
head injury.  Because there is no evidence, other than the 
Veteran's statements in conjunction with his current claim, 
that he had any psychiatric symptoms or other manifestations 
of a psychiatric illness during service, the Board finds that 
any pre-existing psychiatric disorder did not increase in 
disability during service.  Therefore, service connection 
cannot be established for such a disorder on the basis of 
in-service aggravation.  This finding is supported by the 
IME, who noted that "there is no mention in the records of 
any bizarre behavior like not sleeping for days, rapid 
pressured speech, grandiosity, having hallucinations, 
delusions or ideas of reference that would lead one to 
believe that the Veteran was developing a psychotic illness 
or manic depressive (bipolar) disorder."  The IME did 
indicate, however, that "[t]he nature of the Article 15s and 
the Special Court Martial, in the absence of psychiatric or 
medical records stating otherwise, could likely be related to 
the Veteran's history as an adolescent of 'personality 
disorder' and having trouble getting along with authority 
figures."  The IME noted the reference in the statement by 
the Veteran's mother to his difficulties as a teen.  However, 
the IME noted that correspondence from the Veteran in 1973 
concerning trying to get additional educational funds for 
dependent care for his grandmother reflected an individual 
with good memory, a rational thought process, and good skills 
of verbal persuasion; he indicated that there was nothing in 
the correspondence that would lead a reader to think that the 
writer had any trouble thinking clearly, paranoia, or loss of 
contact with reality.  The IME stated that those notes 
indicated that the Veteran was functioning fairly well 
approximately six years after his separation from service; 
further, the Veteran's testimony at a hearing at the RO in 
March 1974 also showed his memory to be good, with evidence 
of rational and logical thinking.  Finally, the IME stated 
that the fact that the Veteran received psychiatric treatment 
as an adolescent helped to explain his disciplinary 
difficulties during service, but that he saw no evidence of 
any identifiable permanent increase in the Veteran's 
psychopathology during service.  

If the Veteran's behavior during service was further evidence 
of a personality disorder, the Board observes that a 
personality disorder is not considered a disease for purposes 
of service connection.  See 38 C.F.R. § 3.303(c) (2009).  
Regardless, there was no increase in disability in the 
claimed pre-service psychiatric disorder during service; it 
was not aggravated by service.  

Therefore, the presumption of soundness at service entry is 
not rebutted, and the criteria are not met for service 
connection on the basis of aggravation.  

Nevertheless, service connection might still be established 
if the evidence shows that the Veteran has a current 
psychiatric that is due to a disease or injury during 
service.  In this regard, the record contains two relevant 
medical opinions - those of the August 2008 VA psychiatrist 
and the IME.  

The Board observes that there is no medical evidence that the 
Veteran now has or has ever had any strictly neurological 
residuals of the head trauma that he claims that he sustained 
during service.  And the Veteran himself has pointed to no 
such residuals.  To be sure, the report of a March 2002 VA 
brain scan states that the images suggest the presence of 
posttraumatic changes to the right parietal region of the 
Veteran's brain.  As noted previously, the Veteran contends 
that he sustained trauma to the right side of his head during 
a riot at Ft. Hood in 1967.  He has provided evidence that 
the claimed riot occurred.  But there is no evidence that he 
sustained any injury during that riot, other than the 
Veteran's own report.  The record does not reflect that the 
Veteran engaged in combat with the enemy during service, so 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable (In the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.).  The service treatment records and post-service 
treatment records are silent for any evidence of head trauma 
in October 1967.  

However, for purposes of this discussion, the Board will 
assume (without conceding) that the Veteran did sustain a 
head injury during service, as he has claimed.  

The August 2008 VA examiner diagnosed schizoaffective 
disorder and alcohol dependence, in remission.  As discussed 
above, the examiner stated that it was less likely than not 
that the Veteran's mental illness began during service; he 
pointed to the Veteran's strong family history of mental 
illness and to the Veteran's having received psychiatric 
treatment as an adolescent.  However, the examiner concluded 
that it was his opinion that the Veteran's head injury and 
fever in service aggravated his mental illness.  But he did 
not provide any rationale for that opinion.  

The December 2009 IME, on the other hand, described the 
Veteran's military, medical, and psychiatric history in 
detail, pointing to specific references in the record to 
support each of his conclusions.  First, the IME stated that 
he agreed with the VA examiner as to the Veteran's current 
diagnosis with schizoaffective disorder.  Noting that the 
Veteran had initially been diagnosed as having bipolar 
disorder, he stated that it is not unusual for an individual 
to present with mood symptoms and be diagnosed as bipolar, 
and later to evidence prominent psychotic symptoms and be 
diagnosed with schizoaffective disorder.  The IME 
specifically pointed to the fact that there was no reference 
in any of the medical records before or during service to any 
hallucinations, delusions, manic symptoms, paranoia, or 
bizarre behavior that might relate to prodromal symptoms of 
schizoaffective disorder, bipolar type.  

However, the IME disagreed with the 2008 VA examiner's 
opinion regarding the effect of head injury and fever during 
service.  The IME stated that, 

Given the most likely diagnoses are 
Schizoaffective Disorder, Bipolar Type 
and Alcohol Dependence, there is no 
evidence that an elevated temperature 
would cause or exacerbate such an 
illness.  While the Veteran contends that 
he experienced a delirium with the 
elevated temperature, the medical record 
does not substantiate that the Veteran 
had any delirium during the course of his 
upper respiratory infection which 
reportedly led to the elevated 
temperature.  Furthermore, even if he 
experienced a delirium at the time, there 
is no medical evidence that fever or 
delirium causes or aggravates 
Schizoaffective Disorder, Bipolar Type.  

The IME also noted that there was no documentation of the 
claimed head injury during service.  He indicated that, while 
the Veteran had stated that he received a blow to the head 
with a hammer during the riot, there was no evidence in the 
file or medical record to substantiate that occurrence.  The 
IME further noted that the finding on the March 2002 brain 
scan was nonspecific and could be congenital in nature or due 
to an injury at any time during the Veteran's life up until 
the study.  The IME then concluded that, given the nature of 
the Veteran's psychiatric illness (waxing and waning course, 
psychotic symptoms, manic symptoms), it was much more likely 
that he had a primary psychiatric illness, as opposed to a 
psychiatric illness secondary to an "organic" cause, as 
would be the case with an Organic Brain Syndrome, noting that 
individuals with organic brain syndrome would more likely 
have a fixed impairment (not waxing/waning) and would likely 
have more cognitive impairment than the Veteran evidenced on 
recent examinations, including by the 2008 VA examiner.  

Weighing the two medical opinions, the Board concludes that 
the Veteran's current psychiatric disorder was first manifest 
many years after his separation from service and did not 
result from his claimed head trauma or fever during service.  
Moreover, the Board finds that the greater weight of the 
medical evidence shows that the Veteran does not currently 
have any residuals of the claimed head trauma during service.  

To the extent that the opinions of the August 2008 VA 
examiner and the IME differ, the Board accords the IME's 
opinion more probative weight, because it was much better 
supported by reference to evidence in the file and by 
appropriate rationale.  

There is no disagreement as to the Veteran's current 
psychiatric diagnosis, so further examination of the Veteran 
is not needed.  The Board requested the IME opinion precisely 
because the 2008 VA examiner's opinion was weak and not 
adequately supported by rationale.  Moreover, the IME 
answered all of the Board's questions, providing well 
reasoned, well supported answers.  The Board finds no reason 
to remand the case again for additional examination and 
medical opinion.  The record contains sufficient competent 
medical evidence to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  

In summary, the Board finds that the presumption of soundness 
is not rebutted; the Veteran was in sound condition on 
service entry.  The Board also finds that the greater weight 
of the competent, credible medical evidence shows that the 
Veteran's current schizoaffective disorder was first manifest 
many years after service and is not due to injury or disease 
in service.  The Board further finds that the greater weight 
of the evidence shows that the Veteran does not now have any 
residuals of head trauma in service.  Accordingly, the 
criteria are not met for service connection and the Veteran's 
claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for residuals of head trauma is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


